--------------------------------------------------------------------------------

PLACEMENT AGENCY AGREEMENT

January 22, 2018

Joseph Gunnar & Co., LLC

30 Broad Street, 11th Floor

New York, NY 10004

 

Ladies and Gentlemen:

 

Introductory.  This Placement Agency Agreement the (“Agreement”) sets forth the
terms upon which Joseph Gunnar & Co., LLC (hereinafter referred to as the
“Placement Agent” or “Joseph Gunnar”) shall be engaged by Longfin Corp., a
Delaware corporation (the “Company”), to act as the exclusive Placement Agent in
connection with the private placement (hereinafter referred to as the
“Offering”) of securities of the Company, as more fully described below.
Capitalized terms used but not defined in this Agreement shall have the meaning
ascribed to them in the Securities Purchase Agreement (defined below).

 

The Offering will consist of (i) two new series of convertible notes with an
aggregate principal amount of $52,700,000 as follows: (A) a new series of senior
convertible notes of the Company, in the aggregate original principal amount of
$10,095,941.18, substantially in the form attached to the Securities Purchase
Agreement as Exhibit A-1 (the “Series A Notes”), which Series A Notes shall be
convertible into shares of Common Stock (as defined below) (the shares of Common
Stock issuable pursuant to the terms of the Series A Notes, including, without
limitation, upon conversion or otherwise, collectively, the “Series A Conversion
Shares”), in accordance with the terms of the Series A Notes, and (B) a new
series of senior secured convertible notes of the Company, in the aggregate
original principal amount of $42,604,058.82, substantially in the form attached
to the Securities Purchase Agreement as Exhibit A-2 (the “Series B Notes”, and
together with the Series A Notes, the “Notes”), which Series B Notes shall be
convertible into shares of Common Stock (as defined below) (the shares of Common
Stock issuable pursuant to the terms of the Series B Notes, including, without
limitation, upon conversion or otherwise, collectively, the “Series B Conversion
Shares”, and together with the Series A Conversion Shares, the “Conversion
Shares”), in accordance with the terms of the Series B Notes; and (ii) warrants
to purchase Common Stock, substantially in the form attached to the Securities
Purchase Agreement as Exhibit B (the “Warrants”). The shares of Common Stock
issuable upon exercise of the Warrants are collectively referred to herein as
the “Warrant Shares.” The Notes, Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities.”

 

The Securities will be offered and sold to the Investor (as defined below) in
the Offering pursuant to the exemption from the registration requirements of the
Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) thereunder (collectively,
the “Securities Act”), in reliance upon Section 4(a)(2) of the Securities Act
and Rule 506(b) of Regulation D promulgated by the Commission under the
Securities Act (“Regulation D”).

 

The term of the Placement Agent's exclusive engagement will be until the later
of (i) February 28, 2018 and (ii) the completion and consummation of the
Offering (the “Offering Period”); provided, however, that a party hereto may
terminate the engagement with respect to itself at any time upon one (1) day’s
prior written notice to the other party. The date on which the termination
notice referenced in the prior sentence takes effect, shall be referred to as
the “Termination Date.” Notwithstanding anything to the contrary contained
herein, the provisions concerning indemnification and contribution contained
herein and the Company’s obligations contained in the indemnification provisions
will survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof and which are
permitted to be reimbursed under Rule 5110(f)(2)(D) of the Financial Industry
Regulatory Authority (“FINRA”), will survive any expiration or termination of
this Agreement. The Company may hold a closing at any time after the conditions
to closing have been satisfied or, where legally permissible, waived (the
“Closing”). Nothing in this Agreement shall be construed to limit the ability of
the Placement Agent or its Affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with Persons (as defined below) other than the Company. As used
herein (i) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and (ii) “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person as such terms are used in and construed
under Rule 405 under the Act.

 

The Securities shall be sold to the investor (the “Investor”) named in the
securities purchase agreement, dated as of the date hereof, to be entered into
by the Company and the Investor on the date hereof (the “Securities Purchase
Agreement”), pursuant to the terms and subject to the conditions contained in
the Securities Purchase Agreement on the Closing Date. The Investor will be
entitled to certain resale registration rights set forth in the registration
rights agreement in the form attached to the Securities Purchase Agreement as
Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company
has agreed to provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement), under
the Securities Act and applicable state securities laws. As used in this
Agreement, the term “Offering Documents” means, collectively, this Agreement,
the Placement Agent Warrants (as defined below), the Securities Purchase
Agreement, the Registration Rights Agreement, the Notes, the Warrants, the Note
Purchase Agreements, the Master Netting Agreement, the Voting and Lockup
Agreements, the Investor Note, the Irrevocable Transfer Agent Instructions and
each of the other agreements and instruments entered into or delivered in
connection with the transactions contemplated hereby and thereby, as may be
amended from time to time.

The Company hereby confirms its agreement with the Placement Agent as follows:  

Section 1.Agreement to Act as Placement Agent; Placement Agent Compensation.   

(a)On the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this Agreement
between the Company and the Placement Agent, the Placement Agent is appointed as
the Company’s exclusive placement agent during the Offering Period. On the basis
of such representations and warranties and subject to such terms and conditions,
the Placement Agent hereby accepts such appointment and agrees to perform the
services hereunder diligently and in good faith and in a professional and
businesslike manner and to use its commercially reasonable efforts to assist the
Company in finding subscribers of the Securities who qualify as “accredited
investors,” as such term is defined in Rule 501 of Regulation D, and to complete
the Offering. The Placement Agent has no obligation to purchase any of the
Securities. Unless sooner terminated in accordance with this Agreement, the
engagement of the Placement Agent hereunder shall continue until the later of
the Termination Date or the Closing. This Agreement shall not give rise to any
commitment by the Placement Agent to purchase any of the Securities. The
Offering will be made on a “best efforts” basis. 

(b) As compensation for services rendered, on the Closing Date, the Company
shall (i) pay to the Placement Agent a cash fee equal to 10.0% of the cash
proceeds received by the Company from the sale of the Securities at the Closing
(the “Cash Fee”) and, when received by the Company, 10.0% of any cash amounts
paid by the Investor under the Investor Notes (“Prepayment Amounts”), and (ii)
issue to the Placement Agent or its designees Common Stock purchase warrants
(the “Placement Agent Warrants”) to purchase an aggregate number of shares of
Common Stock equal to 10.0% of the aggregate number of Conversion Shares
underlying the Notes (collectively, the “Placement Agent Warrant Shares”), which
shall contain limitations on exercise similar to those contained in the Warrants
with respect to Prepayment Amounts. The Company also agrees to reimburse the
Placement Agent for all reasonable travel and other out-of-pocket expenses
incurred in connection with the Placement Agent’s engagement, including
reasonable fees and expenses of the Placement Agent’s legal counsel. Such
reimbursement shall be limited to $50,000 without prior written approval by the
Company and shall be paid at the earlier of the Closing from the gross proceeds
of the Securities sold in the Offering or upon termination of this Agreement
(provided, however, that such expense cap in no way limits or impairs the
indemnification and contribution provisions of this Agreement) (the “Expense
Reimbursement,” and together with the Cash Fee, the “Placement Agent’s Fee”).
The Placement Agent shall be entitled to the Placement Agent’s Fee and Placement
Agent Warrants with respect to any public or private offering or other financing
or capital-raising transaction for shares of Common Stock of the Company or
securities convertible into shares of Common Stock of the Company (the “Tail
Financing”) to the extent that such financing or capital is provided to the
Company by investors whom the Placement Agent directly introduces, directly or
indirectly, to the Company during the Offering Period, if such Tail Financing is
consummated at any time within twenty-four (24) months following the earlier of
the Termination Date or the Closing Date. On the earlier of the Termination Date
or the Closing Date, the Placement Agent shall promptly send to the Company a
list of investors it has contacted in connection with the Offering. The
Placement Agent Warrants and the Placement Agent Warrant Shares are collectively
referred to herein as the “Placement Agent Securities.” 

(c)The Company hereby acknowledges that (i) the Offering, including the
determination of the offering price of the Securities and the exercise price of
the Warrants and any related discounts, commissions and fees, shall be an
arm’s-length commercial transaction between the Company and the Investor, (ii)
the Placement Agent will be acting as an independent contractor and will not be
the agent or fiduciary of the Company or its shareholders, creditors, employees,
the Investor or any other party, (iii) the Placement Agent shall not assume an
advisory or fiduciary responsibility in favor of the Company (irrespective of
whether the Placement Agent has advised or is currently advising the Company on
other matters) and the Placement Agent shall have no obligation to the Company
with respect to the Offering, except as may be set forth expressly herein, (iv)
the Placement Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
(v) the Placement Agent shall not provide any legal, accounting, regulatory or
tax advice with respect to the Offering, and the Company shall consult its own
legal, accounting, regulatory and tax advisors to the extent it deems
appropriate. 

(d)The Company is and will be solely responsible for the contents of any and all
written or oral communications provided to the Investor regarding the Offering
or the Securities; and the Company recognizes that the Placement Agent, in
acting pursuant to this Agreement, will be using information provided by the
Company and its agents and representatives and the Placement Agent does not
assume responsibility for, and may rely, without independent verification, on
the accuracy and completeness of any such information. 

(e)The Company agrees that any information or advice rendered by the Placement
Agent or any of its representatives in connection with this engagement is for
the confidential use of the Board of Directors of the Company (the “Board”) only
and the Company will not, and will not permit any third party to, disclose or
otherwise refer to such advice or information, or to the Placement Agent, in any
manner without the Placement Agent’s prior written consent.  

Section 2.Representations, Warranties and Agreements of the Company.   

The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the date of the Closing, as follows:  

(a)Compliance with Applicable Regulations.  The Offering Documents have been
prepared by the Company in conformity with all applicable laws and in compliance
with Section 4(a)(2) of the Securities Act and Rule 506(b) of Regulation D and
the requirements of all other rules and regulations of the Commission relating
to offerings of the type contemplated by the Offering and the applicable
securities laws and the rules and regulations of those jurisdictions wherein the
Placement Agent notifies the Company that the Securities are to be offered and
sold. The Securities will be offered and sold to the Investor in the Offering,
and the Placement Agent Securities (defined below) will be issued to the
Placement Agent in the Offering, in each case pursuant to the exemption from the
registration requirements of the Securities Act in reliance upon Section 4(a)(2)
of the Securities Act and Section 506(b) of Regulation D as a transaction not
involving a public offering and the requirements of any other applicable state
securities or “Blue Sky” laws and the respective rules and regulations
thereunder in those United States jurisdictions in which the Placement Agent
notifies the Company that the Securities are being offered for sale. None of the
Company, its affiliates, or any person acting on its or their behalf (other than
the Placement Agent, its affiliates or any person acting on its behalf, in
respect of which no representation is made) has taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Section 4(a)(2) of the Securities Act and
Section 506(b) of Regulation D, or knows of any reason why any such exemption
would be otherwise unavailable to it. None of the Company, its predecessors or
affiliates has been subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently enjoining such
person for failing to comply with Section 503 of Regulation D. The Company has
not, for a period of six months prior to the commencement of the offer and sale
of the Securities sold, offered for sale or solicited any offer to buy any of
its securities in a manner that would cause the exemption from registration set
forth in Rule 506 of Regulation D to become unavailable with respect to the
offer and sale of the Securities pursuant to the Offering Documents and the
issuance of the Placement Agent Securities pursuant to this Agreement and the
Placement Agent Warrants in the United States.  

(b)No Material Misstatements or Omissions.  The SEC Documents do not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. None of the
statements, documents, certificates or other items made, prepared or supplied by
the Company with respect to the Offering and the other transactions contemplated
by the Offering Documents contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. There is no fact which the Company has not disclosed in the SEC
Documents or the Offering Documents and of which the Company is aware that
materially adversely affects or that could reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition (financial or otherwise), business or business prospects of the
Company or (ii) ability of the Company to timely perform its obligations under
this Agreement, the Placement Agent Warrants and the other Offering Documents (a
“Material Adverse Effect”).  

(c)Offering Materials.  The Company has delivered and will deliver to the
Placement Agent copies of the SEC Documents and the Offering Documents
(collectively, the “Disclosure Package”) in such quantities and at such places
as the Placement Agent has reasonably requested or will reasonably request.  The
Company has not distributed and will not distribute, prior to the Closing, any
materials in connection with the Offering other than the Disclosure Package.   

(d)Incorporation and Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified and in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted by the Company or the
property owned or leased by the Company requires such qualification, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect.   

(e)Corporate Authority.  The Company has all requisite corporate power and
authority to conduct its business as presently conducted and as proposed to be
conducted as described in the Disclosure Package, has all the necessary and
requisite documents and approvals from all state authorities, has all requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Placement Agent Warrants and the other Offering Documents,
to issue, sell and deliver the Securities and the Placement Agent Securities,
and to make the representations in this Agreement and the other Offering
Documents accurate and not misleading. Prior to the Closing, this Agreement, the
Placement Agent Warrants and each of the other Offering Documents will have been
duly authorized by all necessary action of the Company. This Agreement has been
duly authorized, executed and delivered and constitutes, and the Placement Agent
Warrants and each of the other Offering Documents, upon due execution and
delivery, will constitute, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms (i)
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
related to laws affecting creditors’ rights generally, including the effect of
statutory and other laws regarding fraudulent conveyances and preferential
transfers, and except that no representation is made herein regarding the
enforceability of the Company’s obligations to provide indemnification and
contribution remedies under the securities laws and (ii) subject to the
limitations imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity).   

(f)No Conflicts.  None of the execution and delivery of or performance by the
Company under this Agreement, the Placement Agent Warrants or any of the other
Offering Documents or the consummation of the transactions herein or therein
contemplated conflicts with or violates, or will result in the creation or
imposition of, any lien, charge or other encumbrance upon any of the assets of
the Company under any agreement or other instrument to which the Company is a
party or by which the Company or its assets may be bound, or any term of the
Certificate of Incorporation or Bylaws of the Company, or any license, permit,
judgment, decree, order, statute, rule or regulation applicable to the Company
or any of its assets, except in the case of a conflict, violation, lien, charge
or other encumbrance (except with respect to the Company’s Certificate of
Incorporation or Bylaws) which would not, or could not reasonably be expected
to, have a Material Adverse Effect.   

(g)Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
(i) the filing with the Securities and Exchange Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) a Form D with the SEC and any other filings as may be
required by any state securities agencies, (iii) the 8-K Filing, (iv) a Listing
of Additional Shares Notification with the Principal Market, and (v) the
Stockholder Approval, and (vi) waiver of certain restrictions regarding the
issuance of securities by the Company contained in the Amended and Restated
Underwriting Agreement dated September 28, 2017 between the Company and Network1
Financial Securities, Inc.  (collectively, the “Required Filings and
Approvals”)), any court, governmental agency or any regulatory or
self-regulatory agency or any other person in order for it to execute, deliver
or perform any of its obligations under, or contemplated by, this Agreement, the
Placement Agent Warrants or any of the other Offering Documents, in each case,
in accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain at or
prior to the Closing shall have been obtained or effected on or prior to the
Closing, and the Company is not aware of any facts or circumstances which might
prevent the Company from obtaining or effecting any of the registration,
application or filings contemplated by this Agreement, the Placement Agent
Warrants or the other Offering Documents. 

(h)Authorization of the Placement Agent Securities.  The Placement Agent
Warrants have been duly authorized for issuance and, when issued and delivered
by the Company pursuant to the terms of this Agreement, will be validly issued.
The Placement Agent Warrant Shares (defined herein) have been duly authorized
for issuance and sale and, when issued and delivered by the Company against
payment therefor pursuant to the terms of the Placement Agent Warrants, will be
validly issued, fully paid and nonassessable. No holder of any Placement Agent
Securities will be subject to personal liability solely by reason of being such
a holder, and none of the Placement Agent Securities will be subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of any shareholder or security holder of the Company
or an adjustment under the antidilution or exercise rights of any holders of any
outstanding shares of capital stock, options, warrants or other rights to
acquire any securities of the Company.  As of the Closing, the Company shall
have reserved from its duly authorized but unissued shares of Common Stock not
less than the maximum number of Placement Agent Warrant Shares issuable pursuant
to the terms of the Placement Agent Warrants. 

(i)Litigation.  Except as set forth in the Disclosure Package, there is no
action, suit, claim, proceeding, hearing, inquiry or investigation before or by
any court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any securities of the Company or any of the Company’s officers or
directors (in their capacity as such) which is outside of the ordinary course of
business or individually or in the aggregate material to the Company or, if
determined adversely to the Company or such officer or director, could
reasonably be expected to adversely affect the Offering or the enforceability of
this Agreement, the Placement Agent Warrants or the other Offering Documents. 

(j)Brokers.  Except for the Placement Agent, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of the Offering. 

(k)No Registration Required Under the Securities Act.  Assuming the accuracy of
the representations and warranties of the Investor contained in the Securities
Purchase Agreement and the compliance of such parties with the agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities under the Offering Documents, the issuance of the Placement Agent
Warrants under this Agreement or the issuance and sale of the Placement Agent
Warrant Shares under the Placement Agent Warrants, to register the Securities or
the Placement Agent Securities under the Securities Act or any state securities
or “Blue Sky” laws.   

(l)No Transfer Taxes or Other Fees.  There are no transfer taxes or other
similar fees or charges under United States law or the laws of any state or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement and the other Offering Documents or the
issuance and sale by the Company of the Securities and the Placement Agent
Securities.   

(m)No General Solicitation. Neither the Company nor any of its affiliates have
engaged, and will engage, directly or indirectly in any form of “general
solicitation” or “general advertising” in connection with the offering of the
Securities or Placement Agent Securities (as those terms are used in Regulation
D) under the Securities Act or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act; and the Company has not
entered, and will not enter, into any arrangement or agreement with respect to
the distribution of the Securities, except for the Offering Documents, or the
Placement Agent Securities, except for this Agreement and the Placement Agent
Warrants. 

(n)No Integration. Neither the Company nor any of its affiliates has directly or
indirectly sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of any “security” (as defined in the Securities Act) that
is, or would be, integrated with the sale of any of the Securities or Placement
Agent Securities in a manner that would require the registration under the
Securities Act of any of the Securities or Placement Agent Securities.  

(o)Patriot Act Compliance.  Neither the issuance and sale of the Securities or
the Placement Agent Securities by the Company nor the Company’s use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Company is in compliance,
in all material respects, with the USA Patriot Act of 2001 (signed into law
October 26, 2001).  

(p)No Third Parties.  The Company represents to Joseph Gunnar that the Company
has not engaged and is not working with any third party finder in connection
with the Offering or the introduction of the Company to Joseph Gunnar and the
Company agrees not to engage, work with or pay fees to any third party finder in
connection with the Offering or the introduction of the Company to Joseph
Gunnar. The Company represents and warrants to Joseph Gunnar that the entry into
this Agreement or any other action of the Company in connection with the
Offering will not violate any agreement between the Company and any other
broker-dealer. 

(q)No Disqualification Events. Neither the Company nor any Company Related
Persons (as defined below) are subject to any of the disqualifications set forth
in Rule 506(d) of Regulation D (each, a “Disqualification Event”). The Company
has exercised reasonable care to determine whether any Company Related Person is
subject to a Disqualification Event. The Disclosure Package contains a true and
complete description of the matters required to be disclosed with respect to the
Company and the Company Related Persons pursuant to the disclosure requirements
of Rule 506(e) of Regulation D, to the extent applicable. As used herein,
“Company Related Persons” means any predecessor of the Company, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the Offering, any general partner or managing member of the
Company, any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power, and any “promoter”
(as defined in Rule 405 under the Securities Act) connected with the Company in
any capacity. The Company will promptly notify the Placement Agent in writing of
(1) any Disqualification Event relating to any Company Related Person and (2)
any event that would, with the passage of time, become a Disqualification Event
relating to any Company Related Person. 

(r)Certificates.  Any certificate signed by an officer of the Company and
delivered to the Placement Agent in connection herewith or in connection with
any Offering shall be deemed to be a representation and warranty by the Company
to the Placement Agent as to the matters set forth therein. 

(s)Disclosure.  No representation or warranty contained in Section 2 of this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein not misleading in the
context of such representations and warranties. 

In addition, for the benefit of the Placement Agent, each of the representations
and warranties (together with any related disclosure schedules thereto) made by
the Company to the Investor in the Transaction Documents, is hereby incorporated
in this Section 2 by reference as though fully restated herein, and each is
hereby made to, and in favor of, the Placement Agent. 

Section 3.Representations, Warranties and Agreements of the Placement Agent.   

The Placement Agent hereby represents, warrants and covenants to the Company as
of the date hereof, and as of the date of the Closing, as follows:

(a)Authority.  This Agreement has been duly authorized, executed and delivered
by the Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.  

(b)No Conflict.  None of the execution or delivery of or performance by the
Placement Agent under this Agreement or any other agreement or document entered
into by the Placement Agent in connection herewith or the consummation of the
transactions herein or therein contemplated conflicts with or violates, any
agreement or other instrument to which the Placement Agent is a party or by
which its assets may be bound, or its limited liability company agreement, or
any license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Placement Agent or any of its assets, except in each case as
would not have a material adverse effect on the transactions contemplated
hereby.  

(c)Compliance with FINRA; Regulation D.  The Placement Agent is a member in good
standing of FINRA and is registered as a broker-dealer under the Securities Act
and the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission thereunder (the “Exchange Act”), and under the
securities acts of each state into which it is making offers or sales of the
Units. The Placement Agent is in compliance with all applicable rules and
regulations of the Commission and FINRA, except to the extent that such
noncompliance would not have a material adverse effect on the transactions
contemplated hereby. None of the Placement Agent or its affiliates, or any
person acting on behalf of the foregoing (other than the Company or its
affiliates or any person acting on its or their behalf, in respect of which no
representation is made) has taken nor will take any action that conflicts with
the conditions and requirements of, or that would make unavailable with respect
to the Offering, the exemption(s) from registration available pursuant to Rule
506(b) of Regulation D or Section 4(a)(2) of the Securities Act, or knows of any
reason why any such exemption would be otherwise unavailable to it.  

(d)No Disqualification Event.  Neither the Placement Agent nor any Placement
Agent Related Persons (as defined below) are subject to any Disqualification
Event as of the date hereof. The Placement Agent has exercised reasonable care
to determine whether any Placement Agent Related Person is subject to such a
Disqualification Event. As used herein, “Placement Agent Related Persons” means
any predecessor of the Placement Agent, any affiliated issuer, any director,
executive officer, other officer of Placement Agent participating in the
Offering, any general partner or managing member of the Placement Agent, any
beneficial owner of 20% or more of the Placement Agent’s outstanding voting
equity securities, calculated on the basis of voting power, and any “promoter”
(as defined in Rule 405 under the Securities Act) connected with the Placement
Agent in any capacity. The Placement Agent agrees to promptly notify the Company
in writing of (1) any Disqualification Event relating to any Placement Agent
Related Person and (2) any event that would, with the passage of time, become a
Disqualification Event relating to any Placement Agent Related Person. 

Section 4.Future Transactions. 

If within the 24-month period following consummation of the Offering, the
Company or any of its Subsidiaries or Affiliates (i) decides to dispose of or
acquire business units or acquire any of its outstanding securities or make any
exchange or tender offer or enter into a merger, consolidation or other business
combination or any recapitalization, reorganization, restructuring or other
similar transaction, including, without limitation, an extraordinary dividend or
distributions or a spin-off or split-off, and the Company decides to retain a
financial advisor for such transaction, Joseph Gunnar (or any Affiliate
designated by Joseph Gunnar) shall have the right of first refusal to act as the
Company’s exclusive financial advisor for any such transaction; or (ii) decides
to finance or refinance any indebtedness using a manager or agent, Joseph Gunnar
(or any Affiliate designated by Joseph Gunnar) shall have the right of first
refusal to act sole investment banker, sole book-runner and/or sole placement
agent, at Joseph Gunnar’s sole discretion, with respect to such financing or
refinancing; or (iii) decides to raise funds by means of a public offering or a
private placement of equity or debt securities using an underwriter or placement
agent, Joseph Gunnar (or any Affiliate designated by Joseph Gunnar) shall have
the right of first refusal to act as exclusive financial advisor, sole
investment banker, sole book-runner and/or sole placement agent, at Joseph
Gunnar’s sole discretion, for such financing (each case a “Subject Transaction”
and Joseph Gunnar’s “Right of First Refusal”).  If Joseph Gunnar or one of its
Affiliates decides to accept any such engagement, the agreement governing such
engagement will contain, among other things, provisions for fees customary to
Joseph Gunnar for transactions of similar size and nature and the provisions of
this Agreement, including indemnification, which are appropriate to such a
transaction. Joseph Gunnar shall have the sole right to determine whether or not
any other broker-dealer shall have the right to participate in any such offering
and the economic terms of any such participation. The Company shall notify
Joseph Gunnar of its intention to pursue a Subject Transaction, including the
material terms thereof, by providing written notice thereof to Joseph Gunnar. 
If Joseph Gunnar fails to exercise its Right of First Refusal with respect to
any Subject Transaction within ten (10) Business Days after the mailing of such
written notice, then Joseph Gunnar shall have no further claim or right with
respect to the Subject Transaction. Joseph Gunnar may elect, in its sole and
absolute discretion, not to exercise its Right of First Refusal with respect to
any Subject Transaction; provided that any such election by Joseph Gunnar shall
not adversely affect the Joseph Gunnar’s Right of First Refusal with respect to
any other Subject Transaction during the twenty-four (24) month period agreed to
above. 

Section 5.Offering and Closing Procedures 

(a)The Company shall cause to be delivered to the Placement Agent copies of the
Offering Documents and has consented, and hereby consents, to the use of such
copies for the purposes permitted by the Securities Act and applicable
securities laws and in accordance with the terms and conditions of this
Agreement, and hereby authorizes the Placement Agent and its agents and
employees to use the Offering Documents in connection with the offering of the
Securities until the earlier of (i) the Termination Date or (ii) the Closing,
and no person or entity is or will be authorized to give any information or make
any representations other than those contained in the Disclosure Package and the
Offering Documents or to use any offering materials other than those contained
in the Disclosure Package in connection with the issuance and sale of the
Securities and the Placement Agent Securities, unless the Company first provides
the Placement Agent with notification of such information, representations or
offering materials. 

(b)The Company shall make available to the Placement Agent and its
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agent. The Company recognizes and agrees that the Placement Agent (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors. 

(c)Each of the Company and the Investor will be required to complete and execute
an original signature page for each of the Transaction Documents to which it is
a party, which will be forwarded or delivered to the Placement Agent at the
Placement Agent’s offices at the address set forth in Section 12 hereof,
together with the Investor’s wire transfer in the full amount of the purchase
price for the Securities to be purchased pursuant to the Securities Purchase
Agreement.  

(d)The Company shall provide a standing instruction letter to its bank, in form
and substance satisfactory to the Placement Agent, directing that upon each and
every deposit of Prepayment Amounts into a depository account established by the
Company for the deposit of such funds, the bank that maintains such depository
account shall transfer 10.0% of such funds so deposited to the Placement Agent
by wire transfer to the appropriate account(s) of the Placement Agent.  

(e)If all of the conditions set forth elsewhere in this Agreement and in the
Securities Purchase Agreement are fulfilled or, where legally permissible,
waived by the applicable party, a closing shall be held promptly with respect to
the Securities sold in the Offering (the “Closing”).  Delivery of payment for
the Securities will be made at the Closing against delivery of the Securities
sold by the Company.  Electronic copies of executed certificates for the Notes
and the Warrants will be made available to the Placement Agent prior to the
Closing.  

Section 6.Further Covenants of the Company.   

The Company further covenants to and agrees with the Placement Agent as follows:
 

(a)Representations and Warranties True and Correct.  Except upon prior written
notice to the Placement Agent, the Company shall not, at any time prior to the
Closing, knowingly take any action which would cause any of the representations
and warranties made by it in this Agreement not to be complete and correct in
all material respects on and as of the date of the Closing (the “Closing Date”)
with the same force and effect as if such representations and warranties had
been made on and as of the Closing Date (except to the extent any such
representation or warranty expressly speaks of an earlier date or time, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date or time, as applicable).   

(b)Blue Sky Compliance.  The Company will cooperate with the Placement Agent and
the Investor in endeavoring to qualify the Securities and the Placement Agent
Securities for sale under the securities or “Blue Sky” laws of such
jurisdictions (United States and foreign) as the Placement Agent and the
Investor may reasonably request and will make such applications, file such
documents, and furnish such information as may be reasonably required for that
purpose, provided the Company shall not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction where it is not now so qualified or required to file such a
consent.  The Company will, from time to time, prepare and file such statements,
reports and other documents as are or may be required to continue such
qualifications in effect for so long a period as the Placement Agent may
reasonably request with respect to the Offering.  All such filings under
applicable state securities or “Blue Sky” laws related to this Offering shall be
prepared by the Company’s counsel at the Company’s expense, with copies of all
filings to be promptly forwarded to the Placement Agent and its counsel. The
Company shall comply with the Securities Act, all applicable state securities or
“Blue Sky” laws and the rules and regulations thereunder in the states in which
the Placement Agent may reasonably request with respect to the Offering so as to
permit the continuance of the sales of the Securities and the Placement Agent
Securities, and will file or cause to be filed with the Commission no later than
15 days after the commencement of the sale of Securities, and shall promptly
thereafter forward or cause to be forwarded to the Placement Agent, any and all
Notice of Sales of Securities on Form D and shall file all amendments thereto
with the Commission as may be required. Copies of all Form D and all amendments
thereto shall be provided to the Placement Agent. 

(c)Amendments and Supplements to the Disclosure Package.  If, at any time prior
to the Closing, any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the information or documents, or other
information in the Disclosure Package in order to make the statements therein,
in the light of the circumstances when the Disclosure Package is delivered to a
Purchaser, not misleading, or if it is otherwise necessary to amend or
supplement any portion of the Disclosure Package to comply with the Securities
Act or any other applicable law, the Company agrees to promptly prepare and
furnish at its own expense to the Placement Agent, amendments or supplements to
the Disclosure Package so that the statements therein as so amended or
supplemented will not, in the light of the circumstances when the Disclosure
Package is delivered to a Purchaser, be misleading or so that the Disclosure
Package, as amended or supplemented, will comply with the Securities Act and
other applicable law.  Neither the Placement Agent’s consent to, nor delivery
of, any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under this Section 6(c). The Company agrees to furnish the
Placement Agent and counsel to the Placement Agent, without charge, as soon as
available, as many copies of any amendments and supplements to the Disclosure
Package as the Placement Agent or its counsel may request.  The Company shall
not at any time before the Closing prepare or use any amendment or supplement to
the Disclosure Package of which the Placement Agent will not previously have
been advised and furnished with a copy, or which is not in compliance with the
Securities Act and other applicable law.  As soon as the Company is advised
thereof, the Company shall advise the Placement Agent and its counsel, and
confirm the advice in writing, of any order preventing or suspending the use of
the Disclosure Package, or the suspension of or exemption for such qualification
or registration thereof for offering in any jurisdiction, or of the institution
or threatened institution of any proceedings for any of such purposes, and the
Company will use its reasonable best efforts to prevent the issuance of any such
order and, if issued, to obtain as soon as reasonably possible the lifting
thereof. 

(d)Marketing.  The Company shall participate, and cause its officers and
representatives to participate, in the Offering as reasonably requested by the
Placement Agent, including in the marketing of the Securities and meeting with
prospective Investor of any of the Securities, and afford prospective Investor
the opportunity to conduct customary due diligence and make inquiries relevant
to their investment decisions regarding the Securities.   

(e)Use of Proceeds.  The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner to be described under the caption “Use
of Proceeds” in the Offering Documents.  The Company shall not use any of the
net proceeds of the Offering to repay indebtedness to officers, directors or
shareholders of the Company without the prior written consent of the Placement
Agent. 

(f)Legends.  The Company shall place a legend on the certificates representing
the Notes, the Warrants, the Placement Agent Warrants and, upon conversion or
exercise, as applicable, on certificates representing the Conversion Shares, the
Warrant Shares and the Placement Agent Warrant Shares, that the securities
evidenced thereby have not been registered under the Securities Act or
applicable state securities or “Blue Sky” laws, setting forth or referring to
the applicable restrictions on transferability and sale of such securities under
the Securities Act and applicable state securities or “Blue Sky” laws. 

(g)Voting and Lockup Agreements. At or prior to the Closing, the Company shall
have duly executed and delivered to the Placement Agent copies of the Voting and
Lockup Agreements duly executed and delivered to the Investor by the Company as
required under the terms of the Securities Purchase Agreement. 

(h)No Requirement to Register as an Investment Company.  The Company shall not
invest, or otherwise use the proceeds received by the Company from its sale of
the Securities in such a manner as would require the Company to register as an
investment company under the Investment Company Act. 

(i)Press Releases.  Prior to the earlier of the Closing or the Termination Date,
the Company shall not issue any press release or other communication directly or
indirectly or hold any press conference with respect to the Company, its
condition, financial or otherwise, or earnings, business affairs or business
prospects, without the prior written consent of the Placement Agent. The Company
shall afford the Placement Agent and its counsel with the opportunity to review
and comment upon the form and substance of, and shall give reasonable
consideration to all such comments from the Placement Agent and its counsel on,
any press release, Commission filing or any other public disclosure by or on
behalf of the Company relating to the Offering, the Securities, the Investor,
the Placement Agent or any aspect of the Offering Documents or the transactions
contemplated thereby, not less than 24 hours prior to the issuance, filing or
public disclosure thereof. The Placement Agent must be provided with a final
version of any such press release, Commission filing or other public disclosure
at least 24 hours prior to any release, filing or use by the Company thereof.
The Company agrees and acknowledges that its failure to fully comply with this
provision constitutes a Material Adverse Effect. 

(j)Compliance with Rule 502(d). The Company will exercise reasonable care to
assure that the Investor is not an “underwriter” within the meaning of Section
2(a)(11) of the Securities Act and, without limiting the foregoing, that such
purchases will comply with Rule 502(d) under the Securities Act. 

(k)Conduct of Business.  The Company shall not, without the prior written
consent of the Placement Agent, at any time prior to the earlier of the Closing
or the Termination Date, except as contemplated by the Disclosure Package, (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Disclosure Package, (ii) issue, agree to issue or
set aside for issuance any securities (debt or equity) or any rights to acquire
any such securities, (iii) incur, outside the ordinary course of business, any
material indebtedness or obligation, direct or contingent, (iv) dispose of any
material assets, (v) make any material acquisition, or (vi) change its business
or operations. 

(l)D&O Insurance.  Prior to the Closing, the Company shall obtain at least $2.5
million in director and officer’s insurance with at least a $2 million retention
from Cleary Insurance, which policy shall contain the terms set forth in that
certain insurance binder dated January 22, 2018 provided by Cleary Insurance. 

(m)No Stabilization or Manipulation. Neither the Company nor any of its
officers, directors or Affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company. 

(n)Additional Documents.  In addition to the Offering Documents, the Company
will execute and deliver any other customary agreements, documents, certificates
and instruments as the Placement Agent or the Investor deem necessary or
appropriate to consummate the Offering, all of which will be in form and
substance reasonably acceptable to the Placement Agent and the Investor.  The
Company agrees that the Placement Agent may rely upon, and is a third party
beneficiary of, the representation and warranties (together with any related
disclosure schedules thereto) and applicable covenants set forth in the
Transaction Documents to be executed and delivered by the Company at the Closing
and any other agreements, documents, certificates and instruments executed and
delivered by the Company in the Offering. 

Section 7.Conditions to the Obligations of the Placement Agent.   

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 as of the date hereof and as of the Closing Date as though
then made, to the timely performance by the Company of its covenants and other
obligations hereunder on and as of such dates, and to the satisfaction or, where
legally permissible, the waiver, of each of the following additional conditions:
 

(a)Corporate Proceedings.  All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Offering Documents, the
Securities, the Placement Agent Securities and all other legal matters relating
to the offering, issuance and sale, as applicable, of the Securities and the
Placement Agent Securities and the other transactions contemplated hereby and
under the Offering Documents shall be reasonably satisfactory in all material
respects to the Placement Agent; and the Company shall have furnished to the
counsel to the Placement Agent, all documents and information that it may
reasonably request to enable them to pass upon such matters, including a
Secretary’s Certificate, if requested.   

(b)Consents and Approvals.  On or prior to the Closing Date, the Company shall
have obtained all consents, waivers and approvals required to be obtained by the
Company in connection with the consummation of the transactions contemplated
hereby.   

(c)Opinion of Counsel for the Company.  On the Closing Date, the Placement Agent
shall have received the opinion of counsel to the Company, dated as of such
Closing Date, addressed to in and covering the issuance of the Placement Agent
Securities in substantially the form and substance delivered to the Investor
pursuant to Section 7(a)(ii) of the Securities Purchase Agreement.   

(d)Disclosure Package.  The Disclosure Package did not, does not and, as of the
date of any amendment or supplement thereto, will not, include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. No order enjoining the Offering or the issuance
and sale of the Securities and the Placement Agent Securities shall have been
issued, and no proceedings for that purpose or a similar purpose shall have been
initiated or pending, or, to the Company’s knowledge, threatened. 

(e)No Material Adverse Effect.  Subsequent to the execution and delivery of this
Agreement and as of the Closing Date, there shall not have occurred any change,
event or development resulting or that could reasonably be expected to result in
a Material Adverse Effect, which, in the Placement Agent’s sole judgment, makes
it impracticable or inadvisable to proceed with the Offering. 

(f)Officers’ Certificate.  On the Closing Date, the Placement Agent shall have
received a written certificate executed by the Chief Executive Officer and the
Chief Financial Officer of the Company, dated as of the Closing Date, to the
effect that: 

(i)the representations and warranties of the Company set forth in this Agreement
are true and correct with the same force and effect as though expressly made on
and as of such Closing Date; 

(ii)the Company has performed, satisfied and complied with all the covenants,
agreements and conditions required hereunder at or prior to such Closing Date; 

(iii)subsequent to the respective dates as of which information is given in the
Disclosure Package, there has not been: (a) any transaction outside the ordinary
course of business as described in the Disclosure Package; (b) any material
indebtedness or obligation, direct or contingent, incurred by the Company or any
of its subsidiaries, except indebtedness or obligations incurred in the ordinary
course of business; (c) any material change in the capital stock of the Company
(except changes thereto resulting from the exercise of outstanding stock options
or warrants); (d) any disposition of any material assets of the Company or any
of its subsidiaries; (e) any material change to the business or operations of
the Company or any of its subsidiaries; or (f) any material action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization, stockholder of the Company
(including, without limitation, any derivative action) or any other third-party
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company, any of its equity or debt
securities (including the Common Stock) or any of the Company's or its
Subsidiaries' officers or directors in their capacities as such which, in the
Placement Agent’s sole judgment, makes it impracticable or inadvisable to
proceed with the Offering; and 

(iv)the conditions set forth in subsections (b), (d) and (e) of this Section 7
have been fulfilled. 

(g)Due Diligence.  The Company and its officers, directors and employees shall
have provided all information requested by the Placement Agent and shall have
fully cooperated with the Placement Agent in connection with the Placement
Agent’s due diligence investigation of the Company in connection with the
Offering.   

(h)Offering Documents.  Each of the Offering Documents shall be in form and
substance reasonably satisfactory to the Placement Agent and shall have been
duly executed and delivered by the Company and the other parties thereto, and
the Securities shall have been duly issued, executed (as applicable) and
delivered by the Company. 

(i)Placement Agent Compensation. The Placement Agent’s Fee calculated in the
manner provided in Section 1(b) of this Agreement shall have been paid to the
Placement Agent by wire transfer of immediately available funds to an account
specified by the Placement Agent to the Company prior to the Closing.  

(j)Good Standing Certificates. The Company shall have delivered to the Placement
Agent: (i) a certified charter document and good standing certificate, each
dated as of a date within 10 days prior to the Closing Date from the secretary
of state of its jurisdiction of incorporation and (ii) resolutions of the
Company’s Board of Directors approving this Agreement and the transactions and
agreements contemplated by this Agreement, the Disclosure Package and the
Offering Documents. 

(k)Voting and Lockup Agreements.  On or before the Closing Date, the Company
shall have delivered to the Placement Agent the Voting and Lockup Agreements
required to be delivered to the Placement Agent at or prior to the Closing in
accordance with Section 6(g) hereof.   

(l)Additional Documents.  On or before the Closing Date, the Placement Agent and
counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities and the Placement Agent
Securities as contemplated herein, or in order to evidence the accuracy of any
of the representations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained.   

If any condition specified in this Section 7 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 1(b), Section 2, Section 8 and Section 9 shall
at all times be effective and shall survive such termination.

Section 8.Indemnification and Contribution.   

(a)Indemnification of the Placement Agent.  In consideration of the Placement
Agent’s execution and delivery of, and the performance of its obligations under,
this Agreement, and in addition to all of the Company’s other obligations under
the Offering Documents, the Company shall defend, indemnify and hold harmless
the Placement Agent, each of its Affiliates, each Person, if any, who controls
the Placement Agent or any of its Affiliates within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act, and each of its and their respective
directors, officers, partners, members, shareholders, direct or indirect
investors, employees, representatives and agents (including, without limitation,
those attorneys and other agents retained by the Placement Agent or any such
other Person in connection with the transactions contemplated by this Agreement
and the other Offering Documents) (collectively, the “Placement Agent
Indemnified Parties,” and each a “Placement Agent Indemnified Party”), from and
against any and all claims, actions, causes of action, suits, proceedings
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief), including,
without limitation, any and all derivative actions brought on behalf of the
Company or any Subsidiary, and any and all civil, criminal or regulatory
investigations, whether formal or informal, to which any Placement Agent
Indemnified Party may become subject (irrespective of whether any such Placement
Agent Indemnified Party is a party, threatened to be made a party, or a witness
to the claim, action, cause of action, suit, proceeding or investigation for
which indemnification hereunder is sought), and all damages, losses, liabilities
and expenses (including the reasonable fees and expenses of counsel) incurred by
any Placement Agent Indemnified Party (including, without limitation, in
settlement of any claim, action, cause of action, suit, proceeding or
investigation), in each case as incurred (collectively, a “Claim”), as a result
of, or arising out of, or relating to (i) any misrepresentation, inaccuracy or
breach of any representation or warranty made by the Company or any Subsidiary
in this Agreement or in any of the other Offering Documents, (ii) any breach of
any covenant, agreement or obligation of the Company or any Subsidiary contained
in this Agreement or in any of the other Offering Documents, (iii) the
execution, delivery, performance or enforcement of this Agreement or any of the
other Offering Documents, (iv) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (v) any untrue statement or alleged untrue statement of a
material fact contained in any SEC Document or in any Offering Document, or any
amendment thereto, or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(vi) the status of such Placement Agent Indemnified Party as a holder of any
equity or debt securities of the Company or any of its Subsidiaries, including,
without limitation, any of the Securities or the Placement Agent Securities, or
as a party (or agent or attorney of such party) to this Agreement or any of the
other Offering Documents, (vii) any act or failure to act or any alleged act or
failure to act by any Placement Agent Indemnified Party in connection with, or
relating in any manner to, the Securities, the Offering or any of the
transactions contemplated by this Agreement or any of the other Offering
Documents, provided that the Company shall not be liable under this clause (vii)
to the extent that a court of competent jurisdiction shall have determined by a
final, non-appealable judgment that such claim, action, cause of action, suit,
proceeding, investigation, damage, loss, liability or expense resulted
exclusively from the bad faith or willful misconduct of such Placement Agent
Indemnified Party; and to reimburse such Placement Agent Indemnified Party for
any and all expenses (including the reasonable fees and disbursements of counsel
chosen by such Placement Agent Indemnified Party) as such expenses are incurred
by such Placement Agent Indemnified Party in connection with investigating,
defending, settling, compromising or paying any such claim, action, cause of
action, suit, proceeding, investigation, damage, loss, liability or expense. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.   

(b)Notifications and Other Indemnification Procedures.  Promptly after receipt
by a Placement Agent Indemnified Party under this Section 8 of notice of the
commencement of any action, such Placement Agent Indemnified Party will, if a
claim in respect thereof is to be made against the Company under this Section 8,
notify the Company in writing of the commencement thereof, but the omission so
to notify the Company will not relieve it from any liability, which it may have
to any Placement Agent Indemnified Party for contribution to the extent it is
not prejudiced as a proximate result of such failure.  In case any such action
is brought against any Placement Agent Indemnified Party and such Placement
Agent Indemnified Party seeks or intends to seek indemnity from the Company, the
Company will be entitled to participate in, and, by written notice delivered to
the Placement Agent Indemnified Party promptly after receiving the aforesaid
notice from such Placement Agent Indemnified Party, to assume the defense
thereof with counsel reasonably satisfactory to such Placement Agent Indemnified
Party; provided, however, if the defendants in any such action include both the
Placement Agent Indemnified Party and the Company, and the Placement Agent
Indemnified Party shall have reasonably concluded that a conflict may arise
between the positions of the Company and the Placement Agent Indemnified Party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other Placement Agent Indemnified Parties which are
different from or additional to those available to the Company, the Placement
Agent Indemnified Party or Placement Agent Indemnified Parties shall have the
right to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Placement Agent
Indemnified Party or Placement Agent Indemnified Parties.  Upon receipt of
notice from the Company to such Placement Agent Indemnified Party of the
Company’s election so to assume the defense of such action and approval by the
Placement Agent Indemnified Party of counsel, the Company will not be liable to
such Placement Agent Indemnified Party under this Section 8 for any legal or
other expenses subsequently incurred by such Placement Agent Indemnified Party
in connection with the defense thereof unless: (i) the Placement Agent
Indemnified Party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
Company shall not be liable for the expenses of more than one separate counsel
(together with local counsel), approved by the Company), representing the
Placement Agent Indemnified Parties who are parties to such action); (ii) the
Company shall not have employed counsel satisfactory to the Placement Agent
Indemnified Party to represent the Placement Agent Indemnified Party within a
reasonable time after notice of commencement of the action; or (iii) the Company
has authorized the employment of counsel for the Placement Agent Indemnified
Party at the expense of the Company, in each of which cases the fees and
expenses of counsel shall be at the expense of the Company.   

(c)Settlements.  The Company shall not be liable under this Section 8 for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably conditioned, withheld or delayed, but if settled with
such consent or if there be a final judgment for the plaintiff, the Company
agrees to indemnify the applicable Placement Agent Indemnified Party or
Placement Agent Indemnified Parties against any claim, action, cause of action,
suit, proceeding, investigation, damage, loss, liability or expense by reason of
such settlement or judgment.  The Company shall not, without the prior written
consent of the Placement Agent Indemnified Party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any Placement Agent Indemnified
Party is or could have been a party and indemnity was or could have been sought
hereunder by such Placement Agent Indemnified Party, unless such settlement,
compromise or consent includes: (i) an unconditional release of such Placement
Agent Indemnified Party from all liability on claims that are the subject matter
of such action, suit or proceeding; and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
Placement Agent Indemnified Party.   

(d)Contribution.  If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless a Placement Agent Indemnified
Party under Section 8(a) above in respect of any claim, action, cause of action,
suit, proceeding, investigation, damage, loss, liability or expense, then the
Company shall contribute to the aggregate amount paid or payable by such
Placement Agent Indemnified Party in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and such
Placement Agent Indemnified Party, on the other, from the Offering. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law then the Company shall contribute to such amount paid or
payable by such Placement Agent Indemnified Party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company, on the one hand, and such Placement Agent Indemnified
Party, on the other, in connection with the actions or omissions which resulted
in such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof), as well as any other relevant equitable considerations.  The
relative fault shall be determined by reference to, among other things, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action or omission.   

The Company and Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(d).  The amount
paid or payable by a Placement Agent Indemnified Party as a result of the
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) referred to above in this Section 8(d) shall be deemed to include any
legal or other expenses reasonably incurred by such Placement Agent Indemnified
Party in connection with investigating or defending any such claim, action,
cause of action, suit, proceeding or investigation. Notwithstanding the
provisions of this subsection (d): (i) the Placement Agent shall not be required
to contribute any amount in excess of the amount of the Cash Fee actually
received by the Placement Agent pursuant to this Agreement; and (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.   

(e)Timing of Any Payments of Indemnification.  Any losses, claims, damages,
liabilities or expenses for which a Placement Agent Indemnified Party is
entitled to indemnification or contribution under this Section 8 shall be paid
by the Company to the Placement Agent Indemnified Party as such losses, claims,
damages, liabilities or expenses are incurred, but in all cases, no later than
fifteen (15) days of invoice to the Company.   

(f)Acknowledgements of Parties.  The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 8, and are fully informed
regarding said provisions.  They further acknowledge that the provisions of this
Section 8 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Disclosure Package.   

Section 9.Representations and Indemnities to Survive Delivery.   

The respective indemnities, agreements, representations, warranties and other
statements of the Company or any of its Subsidiaries set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of:
(i) any investigation made by or on behalf of any Placement Agent Indemnified
Party or any of their respective representatives or agents; (ii) acceptance of
any Securities and payment therefor; and (iii) any termination of this Agreement
or expiration of the Offering Period. A successor to any Placement Agent
Indemnified Party shall be entitled to the benefits of the indemnity,
contribution and reimbursement agreements contained in Section 8.  

Section 10.Notices.   

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:  

If to the Placement Agent:  

 

Joseph Gunnar & Co., LLC

30 Broad Street, 11th Floor

New York, NY 10004

Facsimile:  (212) 440-9614

Attention:  Eric Lord

 

If to the Company:  

 

Longfin Corp.

85 Broad Street

New York, New York 10004

 

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.  

Section 11.Successors.   

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the Placement Agent Indemnified Parties (or any of
their respective successors) referred to in Section 8, and to their respective
successors, and personal representatives, and no other person will have any
right or obligation hereunder.  

Section 12.Partial Unenforceability.   

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof.  If any section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.  

Section 13.Governing Law Provisions.   

(a)Governing Law.  This agreement shall be governed by and construed in
accordance with the internal laws of the state of New York applicable to
agreements made and to be performed in such state.   

(b)Consent to Jurisdiction.  Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in New York, New York, or the courts of the State of New York in
each case located in the Borough of Manhattan (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for proceedings instituted in regard to the enforcement of a judgment of
any such court (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of such courts in any such suit, action or proceeding.  Service
of any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit,
action or other proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PLACEMENT AGENT AND THE COMPANY HEREBY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY LAW, ON BEHALF OF ITS
RESPECTIVE EQUITY HOLDERS AND CREDITORS) ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, THE OFFERING). 

Section 14.General Provisions.   

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to this Offering.
Notwithstanding anything to the contrary set forth herein, it is understood and
agreed by the parties hereto that all other terms and conditions of the
Engagement Letter, dated December 15, 2017, by and between the Company and the
Placement Agent shall remain in full force and effect. This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement may not be amended or modified unless in writing by
all of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit.  Section headings herein are for the convenience of the parties only
and shall not affect the construction or interpretation of this Agreement.  

[The remainder of this page has been intentionally left blank.]

[Signature Page Follows]

--------------------------------------------------------------------------------

75133358v.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.  

Very truly yours,

LONGFIN CORP.

 

 

By:

Name: 

Title: 

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agent as of the date first above written.  

JOSEPH GUNNAR & CO., LLC

 

By:

Name: 

Title: 

--------------------------------------------------------------------------------

[Signature Page to Placement Agency Agreement]

75133358v.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit A

 

Form of Placement Agent’s Warrant

 

 

[PROVIDED SEPARATELY]

--------------------------------------------------------------------------------

 

75133358v.3